Citation Nr: 1550102	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  09-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to service-connected disability of gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, and surgical scar on the right side of neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from March 1962 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

In March 2013, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to service-connected disability of gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, and surgical scar on the right side of neck.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter in March 2013 for further development.  As part of the March 2013 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for degenerative arthritis of the right shoulder, to include as secondary to service-connected disability of gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, and surgical scar on the right side of neck.  

The instructions specifically indicated that the examiner was to address whether the Veteran's currently diagnosed degenerative arthritis of the right shoulder was caused or aggravated by his (i) service- connected gunshot wound on the left side of the neck with muscle involvement, (ii) service-connected surgical scar on the right side of the neck, and/or (iii) service-connected degenerative changes of the cervical spine.  The instructions specified that if the Veteran's right shoulder degenerative arthritis was aggravated by any of his service-connected gunshot wound residuals, to the extent that is possible, the examiner was requested to also provide an opinion as to the approximate baseline level of severity of the nonservice-connected degenerative arthritis of the right shoulder (e.g., slight, moderate) before the onset of aggravation.

The Board notes that pursuant to the March 2013 Board's remand, the Veteran was afforded an examination in August 2013.  The examiner opined that it was less likely than not that the Veteran's right shoulder disability was proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the record did not demonstrate trauma that would produce the Veteran's right shoulder arthritis.  The examiner also noted that a surgical scar would not cause arthritis in a joint and that the Veteran did not present with shoulder problems until 30 years after service.  The examiner concluded that the Veteran had fairly typical symptoms and onset of arthritis seen in a male over the age of 40 and that it was less likely than not that the right shoulder disability was incurred, aggravated or caused by his military service.

However, while the August 2013 VA examiner opined that it was less likely than not that the Veteran's right shoulder disability was proximately due to or the result of the Veteran's service-connected condition, the examiner failed to specifically address whether the Veteran's service-connected gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, and surgical scar on the right side of neck disabilities have aggravated his claimed right shoulder disability.  In this regard, the Board observes that Part 6 of the August 2013 examination that pertains to a medical opinion for aggravation of a nonservice connected condition by a service connection condition was not completed.  Thus, this opinion does not adequately address whether the Veteran's service-connected gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, and surgical scar on the right side of neck disabilities aggravated his right shoulder disability as instructed by the March 2013 Board remand instructions.  

The August 2013 examination report does not comply with the Board's March 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the August 2013 VA examiner should amend his examination report in accordance with the Board's March 2013 directives cited herein to determine whether or not the Veteran's right shoulder disability was caused or aggravated by his service-connected gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, or surgical scar on the right side of neck disabilities.  Consequently, a new remand is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in August 2013.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether:

(a)  Is it at least as likely as not (50 percent probability or greater) that the right shoulder disability has been permanently aggravated beyond its natural progression by the service-connected gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, or surgical scar on the right side of neck disabilities.

(b)  Aggravated for VA purposes means the condition is worsened beyond the natural progression. If aggravation is found, the examiner should, to the extent that is possible, provide an opinion as to approximate baseline level of severity of the right shoulder disability before the onset of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




